Citation Nr: 1817053	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include traumatic arthritis and residuals of a total knee replacement, to include as secondary to service-connected left knee traumatic arthritis with associated total knee replacement residuals, and/or left hip arthritis, and/or residuals of left femoral, tibial, and fibular fractures. 

2. Entitlement to service connection for a right hip disability, to include traumatic arthritis, to include as secondary to service-connected left knee traumatic arthritis with associated total knee replacement residuals, and/or left hip arthritis, and/or residuals of left femoral, tibial, and fibular fractures. 

3. Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, to include as secondary to service-connected left knee traumatic arthritis with associated total knee replacement residuals, and/or left hip arthritis, and/or residuals of left femoral, tibial, and fibular fractures.

4. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and degenerative joint disease, to include as secondary to service-connected left knee traumatic arthritis with associated total knee replacement residuals, and/or left hip arthritis, and/or residuals of left femoral, tibial, and fibular fractures. 

5. Entitlement to service connection for hypertension, to include as secondary to service-connected left knee traumatic arthritis with associated total knee replacement residuals, and/or left hip arthritis, and/or residuals of left femoral, tibial, and fibular fractures, and/or PTSD, and/or coronary artery disease, and/or non service-connected type II diabetes mellitus.

6. Entitlement to service connection for erectile dysfunction, to include as secondary to non service-connected type II diabetes mellitus. 

7. Entitlement to service connection for removal of a testicle, to include as secondary to non service-connected type II diabetes mellitus. 

8. Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure. 

9. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or non service-connected type II diabetes mellitus and/or a non service-connected cervical spine disability. 

10. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure and/or non service-connected type II diabetes mellitus and/or a non service-connected lumbar spine disability. 

11. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure. 

12. Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

13. Entitlement to service connection for bilateral hearing loss.

14. Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

15. Entitlement to an effective date earlier than October 25, 2006, for the grant of service connection for residuals of coronary artery disease.

16. Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

17. Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease.
 
18. Entitlement to an initial disability rating in excess of 30 percent for service-connected left knee traumatic arthritis with associated total knee replacement residuals prior to October 25, 2006, and in excess of 60 percent since that time.

19. Entitlement to an initial disability rating in excess of 10 percent for service-connected left hip arthritis.

20. Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of left femoral, tibial, and fibular fractures.

21. Entitlement to an effective date earlier than October 25, 2006, for the grant of service connection for left knee traumatic arthritis with associated total knee replacement residuals.

22. Entitlement to an effective date earlier than October 25, 2006, for the grant of service connection for left hip arthritis.

23. Entitlement to an effective date earlier than October 25, 2006, for the grant of service connection for residuals of left femoral, tibial, and fibular fractures.

24. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ. 

25. Entitlement to SMC based on a need for the regular aid and attendance of another person, or being housebound. 

26. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1972.  Following his active service, the Veteran served in the United States Army Reserve until 1993, with a number of instances of Active Duty for Training (ACDUTRA). 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 2007 rating decision denied service connection for right knee, right hip, and lumbar and cervical spine disabilities.  A February 2013 rating decision granted service connection for left knee and left hip disabilities and residuals of left femoral, tibial, and fibular fractures.  A December 2014 decision granted service connection for PTSD and coronary artery disease and denied service connection for hypertension, erectile dysfunction, removal of a testicle, Parkinson's disease, peripheral neuropathy of the bilateral upper and right lower extremities, and SMC based on loss of use of a creative organ and SMC based on the need for the regular aid and attendance of another person, or being housebound.   A February 2015 rating decision denied service connection for a skin disability, bilateral hearing loss, and tinnitus, and an increased disability rating for coronary artery disease.  An October 2015 rating decision increased the disability rating assigned to the Veteran's service-connected left knee disability.

Most recently, in March 2016, the Board remanded this appeal for additional development.  The file has now been returned to the Board for further consideration.

In June 2017, the Veteran, his spouse, and his son testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

During the June 2017 Board hearing, the Veteran asserted that he was unemployable due to his service-connected disabilities.  As such, a claim of entitlement to a TDIU has been raised coincident to the claim of entitlement to increased disability ratings and is on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for:  (1) a right knee disability; (2) a right hip disability; and (3) lumbar and (4) cervical spine disabilities; (5) hypertension; (6) erectile dysfunction; (7) removal of a testicle; (8) peripheral neuropathy of the bilateral upper extremities; (9) peripheral neuropathy of the right lower extremity; (10) type II diabetes mellitus; (11) a skin disability; and the issues of entitlement to an initial disability ratings for:  (12) PTSD; (13) coronary artery disease; (14) left knee traumatic arthritis with associated total knee replacement residuals; and entitlement to:  (15) SMC based on loss of use of a creative organ; (16) SMC based on a need for the regular aid and attendance of another person, or by being housebound; and (17) a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the Veteran's June 2017 Board hearing, he withdrew his appeal of the claims of entitlement to effective dates earlier than October 25, 2006, for the grant of service connection for left knee traumatic arthritis with associated total knee replacement residuals, the grant of service connection for left hip arthritis, and for the grant of service connection for residuals of left femoral, tibial, and fibular fractures.

2. During the Veteran's June 2017 Board hearing, he withdrew his appeal of the claims of entitlement to initial disability ratings in excess of 10 percent for service-connected left hip arthritis and service-connected residuals of left femoral, tibial, and fibular fractures.

3. The Veteran served in the Republic of Vietnam from January 1970 to January 1971 and is presumed exposed to herbicides and has covered herbicide diseases - coronary artery disease and Parkinson's. 

4. VA did not receive a formal or informal claim of entitlement to service connection for coronary artery disease prior to October 25, 2006. 

5. While it appears that the Veteran was not diagnosed with coronary artery disease until April 9, 2013, the earliest evidence of the Veteran's heart disease is dated at the time of his October 25, 2006, claim. 
6. The Veteran was exposed to acoustic trauma during active service.

7. There is probative evidence that the Veteran's bilateral hearing loss is related to his in-service acoustic trauma.

8. There is probative evidence that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claims of entitlement to effective dates earlier than October 25, 2006, for the grant of service connection for left knee traumatic arthritis with associated total knee replacement residuals, the grant of service connection for left hip arthritis, and for the grant of service connection for residuals of left femoral, tibial, and fibular fractures, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal of the claims of entitlement to initial disability ratings in excess of 10 percent for service-connected left hip arthritis and service-connected residuals of left femoral, tibial, and fibular fractures, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for an effective date earlier than October 25, 2006, for the grant of service connection for coronary artery disease, are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2017).

4. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 101, 1101, 1112, 1113, 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

5. The criteria for service connection for tinnitus, to include as secondary to bilateral hearing loss, have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

6. The criteria for service connection for Parkinson's, to include as due to herbicide exposure, have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116 (a)(2), 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Withdrawal

On June 27, 2017, during his Board hearing, the Veteran withdrew his appeal as to his claims of entitlement to effective dates earlier than October 25, 2006, for the grant of service connection for left knee traumatic arthritis with associated total knee replacement residuals, the grant of service connection for left hip arthritis, and for the grant of service connection for residuals of left femoral, tibial, and fibular fractures, and his claims of entitlement to initial disability ratings in excess of 10 percent for service-connected left hip arthritis and service-connected residuals of left femoral, tibial, and fibular fractures.  The statement from the Veteran that he was satisfied with his appeals, as to those issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to these claims before the Board, there remains no allegation of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and these claims are dismissed.

Earlier Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.    § 5110 (b)(1); 38 C.F.R. § 3.400 (b).

Some exceptions to 38 C.F.R. § 3.400 exist.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C. § 5110 (g); 38 C.F.R.         §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577   (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those claimants who qualify as eligible under 38 C.F.R.         § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 (b).

The Veteran's service personnel records demonstrate that he was stationed in the Republic of Vietnam from January 1970 to January 1971.  The Board thus finds that because service connection for coronary artery disease was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member.

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, which in this case is August 31, 2010.  In these situations, the effective date of the award will be the later of the date VA received such claim or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2). 

VA added ischemic heart disease (IHD) as a presumptive disability on August 31, 2010.  Pursuant to 38 C.F.R. § 3.309 (e), IHD includes coronary artery disease.  As such, the relevant inquiry herein is whether VA received a claim of entitlement to service connection for coronary artery disease between May 3, 1989, and August 31, 2010.

The Nehmer Training Guide (NTG), which VA published in 2011, is instructive here.  Specifically, the NTG cites multiple forms a claim can take for Nehmer purposes.  Of particular importance is the following passage:

It is not the case that medical records alone constitute a claim for Nehmer purposes.  However, it is a rule that if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now covered condition (e.g., IHD, coronary artery disease), then the condition is considered to have been part of the previously denied claim.  Thus, if a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, VA would have inferred and granted service connection for IHD because it then had evidence of the disease.  As such, we assume for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time.  This is what equates to medical records confirming a diagnosis of a presumptive disease qualifying as a claim for Nehmer purposes. 

The Veteran filed a claim of entitlement to service connection for a number of disabilities, but not for a cardiac disability, on October 25, 2006.  He submitted private treatment records in support of his claims, including records dated in 2003 and 2005 demonstrating cardiac testing, without a cardiac diagnosis.  VA treatment records dated since that time indicate that he was treated for cardiac complaints and on April 9, 2013, was diagnosed with nonobstructive coronary artery disease.  The Veteran filed a claim of entitlement to service connection for his cardiac disability, to include as secondary to herbicide exposure on February 24, 2014.  By a December 2014 rating decision, the RO granted service connection for coronary artery disease, effective from October 25, 2006, on the basis that his original service connection claim was received on that date, and there was evidence of heart disease at that time.

The Veteran has not offered any statements in support of his claim asserting a basis for an earlier effective date.  

Thus, the Veteran filed his claim of entitlement to service connection for a cardiac disability which VA received on February 24, 2014, and there is no prior claim of entitlement to such.  However, he filed a claim of entitlement to service connection for a number of disabilities which VA received on October 25, 2006.  This date is critical, as the NTG explains:

[Medical records] do not constitute a claim by themselves, but if [VA has] such medical records at the time [VA receives] a separate [service connection] claim, then the condition shown by the medical records is part of that claim.  Accordingly, for effective-date purposes, they should be considered part of whatever claim was the subject of the rating decision. (p. 19-20; emphasis in original)

Given the foregoing, the effective date for the Veteran's grant of service connection for coronary artery disease is the date VA received the claim or the date entitlement arose, whichever is later.  Applying the NTG to the facts above, VA is deemed to have received the Veteran's claim on October 25, 2006, the date of his claim of entitlement to service connection for other disabilities, at which time, per the RO, his VA treatment records demonstrated evidence of heart disease.  Thus, despite the diagnosis of coronary artery disease of record during VA treatment on April 9, 2013, for the sake of this analysis, considering the RO's reasoning and evidence cited in its December 2014 grant of service connection for coronary artery disease and the assignment of the effective date, the date entitlement arose is a date, undetermined, of record at the time of the October 25, 2006 claim.  As this date, October 25, 2006, the date of the claim, is later than the date entitlement arose; this date is the proper effective date.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.     § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R.            § 3.303; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1133; 38 C.F.R.           §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  First, the Board must determine whether the evidence comes from a competent source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record. 

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Bilateral Hearing Loss and Tinnitus

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).
 
The Veteran was been diagnosed with tinnitus and bilateral sensorineural hearing loss at his November 2014 VA audiological examination, and audiometric testing results at that time demonstrated bilateral hearing loss that meets the thresholds set forth in 38 C.F.R. § 3.385.  McClain, 21 Vet. App. 319.

During the June 2017 Board hearing, the Veteran asserted that he did not have any problems with hearing acuity or tinnitus prior to service, and that he was exposed to noise during service by shooting guns, serving as a demolition specialist, working on heavy equipment, and serving as a safety officer on the firing range.  He is competent to report as to his in-service experience with noise exposure; there is no indication that he is not credible.  See Layno.

The Veteran's service treatment records, dated during his active service from August 1969 and August 1971, are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was cook during his period of active service; however, he was stationed in the Republic of Vietnam.  His records demonstrate that during his Reserve service, and the periods of ACDUTRA therein, he was a combat engineer and dealt with heavy equipment. 

The Board finds that, based upon the Veteran's service personnel records regarding the circumstances of his service and the Veteran's lay statements describing his in-service noise exposure, that he was exposed to acoustic trauma, an injury, during a period of qualified military service, his active service in the Republic of Vietnam and including his periods of ACDUTRA wherein he was a demolition specialist and worked with heavy equipment.  

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 101 (16), 1110, 1131; 38 C.F.R. §§ 3.1 (k), 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C. § 101 (21), (24); 38 C.F.R. § 3.6 (a).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101 (21), (22); 38 C.F.R. § 3.6 (c)(1).  

The Veteran and his attorney, during the June 2016 Board hearing and in a June 2017 statement, cite the results of the November 2014 VA audiological examination indicating that the examiner rendered a positive etiological opinion as to the Veteran's bilateral hearing loss and service.  The examiner, in November 2014, discussed the Veteran's results of in-service audiometric testing, finding that such were normal during his active service prior to the years he was in the Reserves.  She recited results, however, from audiometric testing during his Reserve service, showing decreased hearing acuity, noting that one instance of testing in May 1994 revealed a right-ear hearing auditory threshold at 4000 Hertz of 50 decibels.  38 C.F.R. § 3.385.  

Indeed, resultant to review of the claims file, recitation of the pertinent medical history, specifically including discussion of the Veteran's decreased bilateral hearing acuity shown during his Reserves service, the examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was related to the acoustic trauma he incurred during service.  The examiner also opined that the Veteran's tinnitus was secondary to his bilateral hearing loss, and reasoned that such was a symptom of such, as is a known symptom.  The November 2014 VA opinion was based on a review of the claims file, a history provided by the Veteran, with his lay statements, and a physical examination.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In sum, the Veteran has been diagnosed with tinnitus and bilateral hearing loss that meets the thresholds set forth in 38 C.F.R. § 3.385 for a disability for VA compensation purposes, and incurred acoustic trauma during his service, including his service in the Reserves with numerous instances of ACDUTRA.  A VA examiner has attributed the Veteran's bilateral hearing loss to his in-service exposure to acoustic trauma and his tinnitus to his bilateral hearing loss on a secondary basis.  Service connection for bilateral hearing loss and tinnitus is thus warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Parkinson's

Certain diseases associated with exposure to an herbicide agent, including Parkinson's, shall be presumed to be service connected even if there is no evidence of the disease in service, provided that such exposure is established in accordance with VA regulation, and the presumption is not rebutted with the evidence to the contrary.  38 U.S.C. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R.           § 3.307 (a)(6).

The Veteran asserts entitlement to service connection for Parkinson's on the basis that he was exposed to herbicides during service.  During his June 2017 Board hearing, the Veteran asserted that no one in his family had been diagnosed with Parkinson's and that he had psychological and neurological problems after service that "have not figured themselves out."  He reported that he had symptoms of his Parkinson's since separation from service, including the shakes, his legs jumping, losing balance, involuntary reflexes in the hands, and speech problems.

The Veteran served in the Republic of Vietnam from January 1970 to January 1971 and is thus presumed to have been exposed to herbicides.  As Parkinson's is a disability presumed related to such exposure, the remaining inquiry before the Board is whether or not the Veteran has Parkinson's. 

During VA treatment in June 2008, a physician reported that the Veteran had a resting tremor in the right hand and early masking of facies might represent early Parkinson's.  His VA treatment records dated in August 2008 indicate that the Veteran reported a 20-year history of an upper extremity tremor.  The physician noted the Veteran's long history of alcohol abuse and considered that the Veteran's tremor was not likely Parkinson's, even though he had a resting tremor, such was intermittent; he was diagnosed with a gross tremor of long-standing history, etiology unknown.  During VA treatment in June 2009, the Veteran was followed for tremors, improved with medication, noted to have started in the 1970s and were evident in the 1990s.

His VA treatment records dated in March 2013 indicate that he sought treatment for a tremor, and the physician reported that the Veteran had a resting tremor in the right hand and a positive pull test, without other signs of Parkinson's, and noted that the Veteran still may have early Parkinson's.  His private treatment records dated in October 2014 indicate that he was diagnosed with an essential tremor, however, by December 2014; his private physician diagnosed the Veteran with Parkinson's, improving.  His private treatment records dated in January 2016 indicate that the Veteran was taking prescribed medication to treat tremors, for his diagnosed Parkinson's. 

On VA examination in November 2017, the examiner determined that the Veteran did not have or never had Parkinson's.  The examiner recorded the symptoms of the Veteran's right-hand tremor and reported that the Veteran did not have cognitive issues, and by definition, true-Agent Orange Parkinson's is manifested first by cognitive issues. The examiner noted that the Veteran's private treatment records were not available for review.

Based on the forgoing, and resolving all doubt in favor of the Veteran, the Board finds that he has been diagnosed with Parkinson's.  While the VA examiner in November 2017 determined that the Veteran did not have Parkinson's, the examiner noted that private treatment records which reportedly contained evidence of the Veteran's treatment, with prescription medication, for diagnosed Parkinson's, were unavailable.  It remains that the Veteran's private physician has diagnosed the Veteran with Parkinson's and prescribed him medication to treat the same.

As there is no affirmative evidence to the contrary, the Veteran's Parkinson's is presumed to be caused by exposure to an herbicide agent.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Accordingly, service connection for Parkinson's, to include as secondary to herbicide exposure, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R.     § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The appeal, as to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected left hip arthritis, is dismissed.

The appeal, as to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of left femoral, tibial, and fibular fractures, is dismissed.

The appeal, as to the issue of entitlement to an effective date earlier than October 25, 2006, for the grant of service connection for left knee traumatic arthritis with associated total knee replacement residuals, is dismissed.

The appeal, as to the issue of entitlement to an effective date earlier than October 25, 2006, for the grant of service connection for left hip arthritis, is dismissed.

The appeal, as to the issue of entitlement to an effective date earlier than October 25, 2006, for the grant of service connection for residuals of left femoral, tibial, and fibular fractures, is dismissed.

An effective date earlier than October 25, 2006, for the grant of service connection for residuals of coronary artery disease, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for Parkinson's, to include as due to herbicide exposure, is granted.


REMAND

During the Veteran's June 2017 Board hearing, he asserted that he was undergoing treatment for his service-connected PTSD, which was getting worse.  At that time, he described symptoms of his service-connected coronary artery disease, both that he was unable to complete a treadmill test and that he was reported by VA as "passing with flying colors."  In a June 2017 statement, the Veteran's attorney asserted that the Veteran's service-connected left knee traumatic arthritis with associated total knee replacement residuals had worsened.  He was last examined by VA in October 2014, for his PTSD, in January 2015, for his coronary artery disease, and in September 2015, for his left knee disability.  On remand, the AOJ should afford the Veteran VA examinations to determine the current severity of these disabilities.

The Veteran asserts entitlement to his right knee, right hip and lumbar and cervical spine disabilities on the basis that such are either directly related to in-service injuries, or secondary to his service-connected left knee traumatic arthritis with associated total knee replacement residuals, left hip arthritis, and residuals of left femoral, tibial, and fibular fractures.  During his June 2017 Board hearing, he asserted that he did not have related problems prior to service, that he had a motor vehicle accident during service and his left hip and leg "got all mangled up" and he had current back and neck problems.  He asserted that his right knee was impacted by favoring his left knee, and that such caused him not to be able to bend and to have problems with balance and rotation.  He asserted, at that time, that he experienced numbness in his right knee resultant to his left knee replacement. 

In April 1977, the Veteran sought private treatment for a right knee injury from playing basketball.  On May 21, 1989, a date the Veteran asserts he was on ACDUTRA, he was involved in a motor vehicle accident and sought private treatment for back and leg symptoms.  In December 1992, the Veteran sought private treatment for right knee symptoms after a fall at work.  In May 1994, he was placed on a Physical Profile for right knee arthritis, and in a Fitness for Duty evaluation dated at that time, he complained of right knee instability and left leg pain, at which time the physician noted a 1975 injury to the right knee while jogging with resultant surgery.  The physician noted that due to the added stress to the right knee, the Veteran was experiencing increased pain in the left leg.  On a May 1994 Report of Medical History, the Veteran reported recurrent back pain, a 1989 motor vehicle accident, and cramps in his legs, and right knee scars were noted on his Report of Medical Examination at that time.  In November 1998, the Veteran underwent private total right knee replacement.  In August 1999, the Veteran underwent private total left knee replacement, and complained of back pain during private treatment in August 1999.  In May 1993, he complained of right knee pain, and in October 2003, he complained of neck pain, during private treatment.  During private treatment in August 2005, the Veteran reported a long history of back and right hip pain.  During VA treatment in April 2009, the Veteran was diagnosed with bursitis and osteoarthritis of the right hip.  

On VA examination in February 2011, the examiner discussed that there was no evidence that the Veteran injured his back in the 1971 in-service motorcycle accident that gave rise to service-connection for his left knee, left hip, and left leg disabilities, and noted that the Veteran reported back and leg symptoms after his 1989 motor vehicle accident, at which time he was diagnosed with lumbar strain.  January 2011 X-ray examination revealed osteoarthritis.  The examiner concluded that based on records silent for back complaints prior to the 1989 motor vehicle accident, his lumbar spine disability was more likely related to such. 

On VA examination in September 2012, the Veteran was diagnosed, in pertinent part, with osteoarthritis of the right knee and hypertrophic disc disease of the cervical spine.  The examiner reported that the Veteran's conditions, his right knee, right hip, and lumbar and cervical spine disabilities, were all related to the degenerative condition of arthritis which is a multifactorial condition with a genetic component, and that the injury to his back was significantly after his period of active service and would more likely be the cause of any post-traumatic arthritis.  The examiner reported that the Veteran had no injury to his right knee, right hip, and neck, which would suggest a traumatic cause for his arthritis, and that he was not aware of any literature suggesting that a femur fracture would be the cause of any subsequent arthritis of the right hip.

On VA examination in March 2013, the examiner, in pertinent part, diagnosed the Veteran with arthritis of the cervical spine.  The examiner opined that the Veteran's right hip and cervical spine disabilities were not related to service, and reasoned that there was no evidence of an injury to the right hip that would cause traumatic arthritis or evidence of an injury to the cervical spine.  The examiner noted that the Veteran complained of back pain in July 1994 and complained of right knee instability and left leg pain in June 1994, wherein the physician cited an old 1975 right knee injury from jogging, and questioned whether such were incurred during a period of ACDUTRA.  The examiner also opined that, based on medical literature, the Veteran's right knee, right hip, lumbar spine, and cervical spine disabilities were not secondary to his left knee, left hip, and left leg disabilities.  A February 2014 addendum from that examiner does not appear to offer any new opinions.

As such, it remains unclear to the Board if the Veteran was on ACDUTRA at the time of his 1975 jogging injury to the right knee, his 1989 motor vehicle accident, at which time he complained of back and leg pain, or his 1994 right knee complaints.  Despite numerous attempts by the AOJ over the course of the appeal to specify the precise dates of the Veteran's ACDUTRA, only some orders for ACDUTRA are of record and such are not available for the dates cited above.  

On remand, the AOJ should make a final attempt to verify the Veteran's precise dates of ACDUTRA.  The AOJ should also afford the Veteran a VA examination to determine the etiology of his right knee and right hip and lumbar and cervical spine disabilities.  The examiners on prior occasions did not have the precise dates of the Veteran's ACDUTRA, and the Board seeks additional comment as to the Veteran's claims on a secondary basis.  It is significant that in May 1994, a physician noted that due to the added stress to the right knee, the Veteran was experiencing increased pain in the left leg, yet the examiner, in March 2013, opined that medical literature did not support such a relationship. 

The Veteran asserts entitlement to service connection for type II diabetes mellitus on the basis that he such a disability and it is presumed related to his conceded in-service herbicide exposure.  The Veteran's VA treatment records currently associated with the claims file are dated through February 2018 and are silent for a diagnosis of type II diabetes mellitus.  During private treatment in February 2015, the physician reported that the Veteran did not have diabetes mellitus.  However, during the Veteran's June 2017 Board hearing, he reported that he indeed had type II diabetes mellitus, had been kept in a VA hospital for elevated blood sugar, and was being treated for the disability.  It remains unclear to the Board if the Veteran has a diagnosis of type II diabetes mellitus.  On remand, the AOJ should afford the Veteran an opportunity to authorize VA to obtain his updated private treatment records.

The Veteran asserts entitlement to service connection for a skin disability, claimed as chloracne and a rash, on the basis that he was exposed to herbicides during service and has had a long history of skin problems since that time.  His service treatment records indicate that he was treated for multiple skin lesions in August 1971. Throughout the course of the appeal, the Veteran has been treated for folliculitis, dermatitis, pruritus, and post-inflammatory hyperpigmentation (PIH), and during an August 2007 Agent Orange examination, the Veteran reported that he had acne prior to his service in the Republic of Vietnam and had complaints of skin lesions during service, in the Republic of Vietnam, which he referred to as chloracne.  He reported consistent problems with bumps all over his body.  On physical examination at that time, the Veteran was diagnosed with chloracne, without description or comment.  On VA examination in January 2015, the examiner reported that the Veteran did not have or never had a skin condition and stated that the Veteran did not have chloracne, that he had a rash on the hairline. 

The January 2015 VA examination report is inadequate.  The examiner did not discuss the Veteran's possible August 2007 diagnosis of chloracne or his other diagnoses of skin disabilities during the course of the appeal.  The examiner did not render an etiological opinion as to the skin disability with which the Veteran did present on examination, a rash.  On remand, the AOJ should afford the Veteran a VA examination to determine the current nature and etiology thereof of any skin disabilities found present, to discuss the propriety of the possible August 2007 diagnosis of chloracne.

The Veteran asserts entitlement to service connection for hypertension on the basis that such is secondary to a number of service-connected disabilities, including left knee traumatic arthritis with associated total knee replacement residuals, left hip arthritis, residuals of left femoral, tibial, and fibular fractures, PTSD, and/or coronary artery disease, as well as secondary to his type II diabetes mellitus, for which service connection is not in effect and is the subject of the Remand herein.

During his June 2017 Board hearing, the Veteran asserted that his blood pressure "goes up" when his psychiatric, heart, hip, and left leg symptoms increase, and that he has never been examined by VA when his symptoms are increased.  He reported the daily use of prescription medication to control his hypertension.  

His service treatment records are silent for complaint, treatment, or diagnosis of hypertension.  His private treatment records, dated in as early as March 1989, demonstrate that he had hypertension, specifically, that he had headaches related to uncontrolled hypertension.  Hypertension has appeared on the Veteran's VA problem lists, including in his VA treatment records, during the course of the appeal.  Despite numerous attempts by the AOJ over the course of the appeal to specify the precise dates of the Veteran's ACDUTRA, only some orders for ACDUTRA are of record and such are not available for the dates on which the Veteran was treated for hypertension in 1989 and the early 1990s.  On remand, the AOJ should make a final attempt to verify the Veteran's precise dates of ACDUTRA and afford him an examination to determine the etiology of his hypertension.

The Veteran asserted, during his June 2017 Board hearing, entitlement to service connection for erectile dysfunction, the removal of a testicle, and peripheral neuropathy of the bilateral upper extremities and the right lower extremity, on the basis that such are secondary to type II diabetes mellitus.   He has also, in his February 2014 claim, asserted that his peripheral neuropathy of the bilateral upper extremities and the right lower extremity is secondary to herbicide exposure. 

In January 1992, during private treatment, the Veteran underwent a spermatocelectomy to remove swelling above the left testicle.  He has been treated for erectile dysfunction during the course of the appeal.

On May 21, 1989, the Veteran was involved in a motor vehicle accident and complained of back pain and reported that he legs tingled and felt weak and numb. 

In July 2004, during VA treatment, the Veteran complained of neck pain with radiation to the bilateral upper extremities and back pain with radiation to the right lower extremity.  During VA treatment in October 2004, the Veteran was treated for carpal tunnel syndrome and the physician reported that testing was silent for evidence of radiculopathy or peripheral neuropathy in the bilateral upper extremities.  Private treatment records dated in May 2015 indicate that the Veteran had peripheral neuropathy, without type II diabetes mellitus, and private treatment records dated in April 2016 indicate that he was diagnosed with peripheral neuropathy.

The issues of entitlement to service connection for erectile dysfunction, the removal of a testicle, and peripheral neuropathy of the bilateral upper extremities and the right lower extremity, are not yet ripe for adjudication.  As discussed, the Veteran asserts that such are secondary to type II diabetes mellitus, a disability subject to the Remand herein and not service-connected at this time.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  If the Veteran's updated private treatment records demonstrate a diagnosis of type II diabetes mellitus, service connection for the same is warranted, as the Veteran is presumed exposed to herbicides during service and type II diabetes mellitus is a disability presumed related to such exposure.  Thus, if the Veteran is determined to have type II diabetes mellitus, the AOJ should afford the Veteran a VA examination to determine if his erectile dysfunction, the removal of a testicle, and peripheral neuropathy of the bilateral upper extremities and the right lower extremity, are secondary to type II diabetes mellitus.  

As the Veteran has also asserted that his peripheral neuropathy of the bilateral upper extremities and the right lower extremity are secondary to herbicide exposure, without an assertion that such was manifest by one year after his last exposure to the same, or by January 1972, and his July 2004 complaints, described above, were in conjunction with complaints of back and neck pain, the AOJ should also afford the Veteran a VA examination to determine the etiology of his peripheral neuropathy of the bilateral upper extremities and the right lower extremity, considering his in-service exposure to herbicides and his back and neck disabilities, disabilities that are not service-connected and are also the subject of the Remand herein.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The issues of entitlement to SMC based on loss of use of a creative organ and SMC based on a need for the regular aid and attendance of another person, or being housebound, are not yet ripe for adjudication.  The Veteran is not yet service-connected for erectile dysfunction, and without such, he is not entitled to SMC based on loss of use of a creative organ.  The Veteran is not yet service-connected for a number of the disabilities he asserts cause him to need regular aid and attendance or be housebound, and his other service-connected disabilities have not yet been examined to determine current severity.  Harris, 1 Vet. App. 180, 183.

As discussed above, the issue of entitlement to a TDIU has been raised.  On remand, the AOJ should provide the Veteran sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to this claim, request that he submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request from any employer identified a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits prior to adjudicating his claim.

Accordingly, the case is REMANDED for the following action:

1. Review the results of the efforts by the AOJ to obtain the Veteran's listing of all periods of ACDUTRA in the Reserves.  Prior attempts have secured copies of orders to report for instances of ACDUTRA in the early years of his Reserve service, but not in the later years.  The copies of orders to report for instances of ACDUTRA also appear incomplete for the early years.  A list of retirement points is not sufficient.  The Board seeks the precise dates during which the Veteran was assigned to ACDUTRA in the Reserves.  If necessary, contact the Defense Finance and Accounting Service (DFAS), Defense Personnel Records Imaging System (DPRIS), and any other federal sources (e.g., unit records, personnel records, Physical Profiles, Line of Duty determinations, referrals to civilian care, reimbursement for payment of civilian care, or SF-600s Chronological Records of Care from other departments) to verify the specific dates of the Veteran's periods of ACDUTRA. If a negative response is received from any facility, a record of such must be made and the Veteran duly notified.  Any records obtained must be associated with the claims file.

2. If the actions taken by AOJ in an effort to obtain the Veteran's listing of all periods of ACDUTRA in the Reserves are unsuccessful, the AOJ should issue a Formal Finding of Unavailability for such records and inform the Veteran of the same.

3. Send the Veteran sufficient VCAA notice as to his claim of entitlement to a TDIU.

4. Request that the Veteran submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  All efforts to obtain such records must be documented in the claims file.  If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

5. Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, for his updated private treatment records from Dr. Ahmed.  Inform him that he reported during his June 2017 Board hearing that he had type II diabetes mellitus and was being treated for the same; and inform him that his private treatment records dated through April 2016 are of record and include a February 2015 notation that the Veteran did not have type II diabetes mellitus.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

6. Schedule the Veteran for an appropriate VA examination to assess the etiology of his right knee, right hip, and lumbar and cervical spine disabilities.  All indicated tests and studies are to be performed in conjunction with the examination.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee, right hip, and lumbar and cervical spine disabilities had their clinical onset during service, or are related to any circumstance of service, specifically considering the Veteran's 1975 jogging injury to the right knee, his 1977 basketball injury to the right knee, his 1989 motor vehicle accident, at which time he complained of back and leg pain, his December 1992 right knee injury at work, and/or his 1994 complaints of back pain and findings of right knee instability and left leg pain, and his long-standing complaints of right knee, right hip, back, and neck symptoms prior to and during the course of the appeal.

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran's right knee and right hip and lumbar and cervical spine disabilities are proximately due to, or the result of, his service-connected left knee traumatic arthritis with associated total knee replacement residuals, left hip arthritis, and residuals of left femoral, tibial, and fibular fractures, specifically considering his favoring of either extremity and changes in gait. 

(c) The examiner should also opine as to whether it is at least as likely as not that the Veteran's right knee and right hip and lumbar and cervical spine disabilities have been aggravated, or worsened, by his service-connected left knee traumatic arthritis with associated total knee replacement residuals, left hip arthritis, and residuals of left femoral, tibial, and fibular fractures, specifically considering his favoring of either extremity and changes in gait. 

7. Schedule the Veteran for an appropriate VA examination to assess the etiology of his erectile dysfunction, removal of a testicle, and peripheral neuropathy of the bilateral upper extremities and the right lower extremity.  All indicated tests and studies are to be performed in conjunction with the examination.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's peripheral neuropathy of the bilateral upper extremities and the right lower extremity, had its clinical onset during service, or is related to any circumstance of service, specifically considering the Veteran's in-service exposure to herbicides.

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper extremities and the right lower extremity is proximately due to, or the result of, his non service-connected type II diabetes mellitus, and lumbar and cervical spine disabilities, disabilities subject to the Remand herein and may be service-connected as a result of development. 

(c) The examiner should also opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper extremities and the right lower extremity has been aggravated, or worsened, by his non service-connected type II diabetes mellitus, and lumbar and cervical spine disabilities, disabilities subject to the Remand herein and may be service-connected as a result of development.

(d) The examiner should also opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction and loss of testicle are proximately due to, or the result of, his non service-connected type II diabetes mellitus, a disability subject to the Remand herein and may be service-connected as a result of development. 

(e) The examiner should also opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction and loss of testicle has been aggravated, or worsened, by his non service-connected type II diabetes mellitus, a disability subject to the Remand herein and may be service-connected as a result of development.

8. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any current skin disability found present on examination and/or diagnosed during the course of the appeal.  All indicated tests and studies are to be performed in conjunction with the examination.

(a) The examiner should discuss the Veteran's August 2007 VA Agent Orange examination wherein he reported in-service and post-service skin complaints and diagnoses, and specifically discuss the propriety of any diagnosis of chloracne.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any skin disability found present on examination and/or diagnosed during the course of the appeal, including, but not limited to folliculitis, dermatitis, pruritus, and PIH, had its clinical onset during service, or is related to any circumstance of service, specifically considering the Veteran's in-service exposure to herbicides and skin complaints, as well as the lay statements and clinical evidence of record demonstrating a long history of skin problems.

9. Schedule the Veteran for an appropriate VA examination to assess the etiology of his hypertension.  All indicated tests and studies are to be performed in conjunction with the examination.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that hypertension, had its clinical onset during service, or is related to any circumstance of service, specifically considering the Veteran's exposure to herbicides and his diagnosed hypertension in as early as 1989. 

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his service-connected disabilities, including left knee traumatic arthritis with associated total knee replacement residuals, left hip arthritis, residuals of left femoral, tibial, and fibular fractures, PTSD, and/or coronary artery disease, as well as secondary to his non service-connected diabetes mellitus, a disability subject to the Remand herein and may be service-connected as a result of development, considering the Veteran's prescribed medication to treat the same and pain or psychiatric symptoms that, when increased, impact his hypertension.

(c) The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated, or worsened, by his service-connected disabilities, including left knee traumatic arthritis with associated total knee replacement residuals, left hip arthritis, residuals of left femoral, tibial, and fibular fractures, PTSD, and/or coronary artery disease, as well as secondary to his non service-connected diabetes mellitus, a disability subject to the Remand herein and may be service-connected as a result of development, considering the Veteran's prescribed medication to treat the same and pain or psychiatric symptoms that, when increased, impact his hypertension.

10. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected PTSD.  All indicated tests and studies are to be performed in conjunction with the examination.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.

11. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left knee disability.  All indicated tests and studies are to be performed in conjunction with the examination.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.

(a) The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's left knee disability.    

(b) Range of motion testing of the service-connected left knee and non-service-connected right knee in the following areas is required:  active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

(c) The examiner should specifically determine whether the Veteran's left knee disability, with total knee replacement, is manifested by symptoms of (1) intermediate degrees of residual weakness, pain, or limitation of motion, discussed above in detail, or (2) chronic residuals consisting of severe painful motion or weakness in the affected extremity. 

12. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected coronary artery disease.  All indicated tests and studies are to be performed in conjunction with the examination.  The appropriate DBQ should be completed.

13.  With respect to all of the above VA examinations, the Veteran's claims file, including a complete copy of this Remand, must be made available to the examiners for review of the pertinent medical and other history.  It is critically necessary that the examiners discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

14. Finally, readjudicate the Veteran's claims in light of the additional evidence.  If his claims are not granted to his satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


